Opinion of the Court, by
Ch. J. Boyle.
THIS was a bill in chancery, filed by the plaintiff in error against the defendant, in the Montgomery circuit court. At the October term 1814 of that court, the defendant filed a plea, alleging, in substance, that the complainant was an alien enemy, being a subject of the king of Great Britain and Ireland, with whom the United States were then at war. On the 14th of September 1815, the defendant filed an answer in the clerk’s office, and at the October term of that year, the bill was ordered by the court to be dismissed with costs and damages.
We can perceive no possible ground upon which the order dismissing the bill can be justified. It certainly was not authorised, upon the ground that there was no replication to the plea; for as the war had been previously terminated by the treaty of peace, the disability of the complainant to maintain the suit, if he had labored under any such, had been thereby removed; and as the treaty is the supreme law of the land, of which the court is bound judicially to take notice, the plea contained no matter which made a replication necessary. It is equally clear, that the bill could not have *227been correctly dismissed for want of a replication to the answer; because, as the complainant was not called on to respond to it on oath, no replication could be required, and because the answer, though it had been filed in the office, had not been entered upon the order-book; and until it was so entered, the complainant was not bound to notice it.
Upon the whole, therefore, the cause does not seem to have been in an attitude to justify the order dismissing the bill, for the want of any step required to be taken on the part of the complainant.
The order or decree dismissing the bill must be reversed with costs, and the cause remanded for further proceedings.